Exhibit 99.1 Dear Fellow Shareholders, As we approach the end of a transformational year, we are pleased to report to you that our management and board remain very excited about the opportunities before us. The successful commercialization of our initial product, QTinno™, has validated our platform technology which underlies our entire product portfolio. With this platform we believe that we have the potential to add value to virtually every one of the over ¼ billion ECGs taken annually today. In addition, we took steps to strengthen our balance sheet, despite the challenges within the financial markets, by successfully raising $2.9 million in additional growth capital.
